DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/03/2021 and 03/14/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

35 USC § 112 Remarks
Claim limitations “a top drive moving unit configured to lifting, an image recognition unit configured to receive, a data processing unit configured to calculate, a data processing unit configured to receive, a calibration unit configured to establish” have been interpreted under 35 U.S.C. 112, sixth paragraph, because they use non-structural term(s) “top drive moving unit, image recognition unit, data processing unit, calibration unit” coupled with functional language “configured” without reciting sufficient structure to achieve the functions.  Furthermore, the non-structural terms are not preceded by a structural modifier.
Since this claim limitations invoke 35 U.S.C. 112, sixth paragraph, claim 8 interpreted to cover the corresponding structures described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: a computer system with a processor and associated memory for performing the respective functions.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Allowable Subject Matter
Claims 1-10 allowed.

The following is an examiner’s statement of reasons for allowance:
	The prior art of record (in particular, Zheng et al. [CN 109328256]) do not disclose, with respect to claim 1, a drilling calibration system which lifts a top drive of a derrick to a preset position and captures an image of a target which is recognized by the system, then a quantity of pixels are calculated from the top drive to a rotary table surface and a diastimeter measures a height of the top drive which is a height from the top drive to the rotary table surface, finally a pixel relationship table is established between the quantity of the pixels from the top drive to the rotary table surface and the height of the top drive is used to finish calibration of drilling. Rather, while Zhen establishes an image based system for drilling operations with a tubular 104 which is attached to the top drive of the drilling rig 100, with an imaging device 132 which captures an image of the tubular, from which the image is then processed to detect a specific end portion of the tubular element in the image, and from which a distance is calculated to determine a transition between pixels and a physical length, along with a top drive mobile unit for lifting the top drive to a preset position of the derrick, the system fails to teach all the limitations as per currently claimed. Additionally, the examiner did not find proper prior art to combine with the teachings of Zheng to reject the claims as per currently stated. The same reasoning applies to claims 8, 9 and 10 mutatis mutandis. Accordingly, claims 1-10 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483